Not For Publication in West's Federal Reporter
               Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                        For the First Circuit

No. 04-2383

                           MOHAMMED S. ALAM,

                                Petitioner,

                                      v.

              ALBERTO R. GONZÁLES, ATTORNEY GENERAL*,

                                Respondent.


              ON PETITION FOR REVIEW OF AN ORDER OF
                 THE BOARD OF IMMIGRATION APPEALS


                                   Before

                         Selya, Circuit Judge,
                    Stahl, Senior Circuit Judge,
                      and Lynch, Circuit Judge.


     Mohammed S. Alam on brief pro se.
     Peter D. Keisler, Assistant Attorney General, Douglas E.
Ginsburg, Senior Litigation Counsel and Lyle D. Jentzer, Trial
Attorney on brief for respondent.


                           September 15, 2005




     *
      Alberto Gonzáles was sworn in as United States Attorney
General on February 3, 2005.       We have therefore substituted
Attorney General Gonzáles for John Ashcroft as the respondent. See
Fed. R. Civ. 25(d)(1); Fed. R. App. P. 43(c)(2).
            Per Curiam.    Mohammed S. Alam, a native and citizen of

Bangladesh, petitions for review of a decision of the Board of

Immigration Appeals (BIA) affirming the denial by an Immigration

Judge (IJ) of his application for political asylum, withholding of

removal, and relief pursuant to the United Nations Convention

Against Torture ("CAT").      The petition for review is denied.

            As an initial matter, we find no abuse of discretion in

the BIA's insistence upon compliance with the requirements of

Matter of Lozada, 19 I&N Dec. 637 (BIA 1988), aff'd 857 F.2d 10

(1st Cir. 1988), as a precondition to Alam's pursuit of his claim

of ineffective assistance of counsel.        Betouche v. Ashcroft, 357

F.3d 147, 149 n.2 (1st Cir. 2004) (BIA has discretion to insist on

compliance with Lozada prerequisites).        Alam's failure to comply

with any of the three Lozada prerequisites hardly constitutes a

strong basis to argue otherwise.         And, we find neither abuse of

discretion nor error of law in the BIA's further conclusion that

Alam had failed to establish prejudice from his counsel's claimed

deficiencies.

            In reviewing a BIA denial of asylum, we determine whether

the decision is supported by substantial evidence in the record,

upholding    the   BIA's   fact-based    determination   of   an   alien's

entitlement to asylum unless "'any reasonable adjudicator would be

compelled to conclude to the contrary.'"       Bocova v. Gonzales, 412

F.3d 257, 262 (1st Cir. 2005) (quoting 8 U.S.C. § 1252(b)(4)(B)).


                                   -2-
Upon our review of the record under this standard, we find easily

sustainable the BIA's determination that the evidence does not

establish Alam's eligibility for political asylum.      In brief, as

noted by the BIA, Alam points to a single assault in 1988 by

members of a party opposed to the ruling party (of which Alam was

a member) for which Alam required some (not further described)

medical attention.     Although Alam left Bangladesh the following

year, he has voluntarily returned to Bangladesh since then, if only

briefly, but without incident.         Alam's additional evidence of

persecution of family members was, as recited by the BIA, very

summary.

            Alam makes no further particularized claim with respect

to his requests for withholding of removal and relief under the

CAT.     In any event, as Alam's asylum claim fails, so does the

withholding claim, as it engenders an even more stringent burden of

proof.     See Settenda v. Ashcroft, 377 F.3d 89, 93-94 (1st Cir.

2004).    Substantial evidence supports the denial of the CAT claim.

            Alam's request for oral argument is denied.

            The petition for review is denied.




                                 -3-